SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

354
TP 11-01955
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF DEBBIE TEFFT, PETITIONER,

                    V                             MEMORANDUM AND ORDER

STEPHANIE HUTCHINSON, EXECUTIVE DIRECTOR,
AUBURN HOUSING AUTHORITY, WILLIAM KIERST, JR.,
CHAIRMAN AND MEMBER, AUBURN HOUSING AUTHORITY
BOARD OF REVIEW, RODNEY RICHARDSON, TREASURER
AND MEMBER, AUBURN HOUSING AUTHORITY BOARD OF
REVIEW, SUE GRONAU, TENANT REPRESENTATIVE AND
MEMBER, AUBURN HOUSING AUTHORITY BOARD OF
REVIEW, AND AUBURN HOUSING AUTHORITY,
RESPONDENTS.


LEGAL SERVICES OF CENTRAL NEW YORK, INC., SYRACUSE (RUSSELL W. DOMBROW
OF COUNSEL), FOR PETITIONER.

BOYLE & ANDERSON, P.C., AUBURN (ROBERT K. BERGAN OF COUNSEL), FOR
RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered September 16, 2011) to review a determination of
respondents. The determination terminated the tenancy of petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination terminating her tenancy at a low-
income housing project operated by respondent Auburn Housing Authority
(AHA). We note at the outset that, to the extent that the petition
seeks relief in the nature of mandamus to compel respondents to afford
petitioner certain procedural safeguards before terminating her
tenancy (see CPLR 7803 [1]), “the extraordinary remedy of mandamus
does not lie . . . because petitioner has failed to establish a clear
legal right to the relief sought or that the relief sought involves
the performance of a purely ministerial act” (Matter of Platten v
Dadd, 38 AD3d 1216, 1217, lv denied 9 NY3d 802). Contrary to
petitioner’s contention, respondents were not required to comply with
the procedures set forth in the State Administrative Procedure Act
because it applies only to agencies of the State government, not to
local housing authorities such as AHA (see Matter of 1777 Penfield Rd.
                                 -2-                           354
                                                         TP 11-01955

Corp. v Morrison-Vega, 116 AD2d 1035, 1037).

     We further conclude that, in light of the evidence that
petitioner violated the provision of her lease prohibiting
unauthorized persons from residing in her apartment, the determination
terminating her tenancy was not arbitrary, capricious or an abuse of
discretion (see generally Matter of Delgado v New York City Hous.
Auth., 88 AD3d 521). Contrary to petitioner’s further contention, we
conclude that the determination is supported by substantial evidence
(see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights,
45 NY2d 176, 181-182). We reject petitioner’s contention that a
rental application signed by the unauthorized tenant may not
constitute substantial evidence supporting respondents’ determination
on the ground that it was hearsay (see generally Matter of S & S Pub,
Inc. v New York State Liq. Auth., 49 AD3d 654, 654-655; Matter of
Danielle G. v Schauseil, 292 AD2d 853, 853-854). The unauthorized
tenant listed petitioner’s apartment as his current address on that
application and indicated that he was paying monthly rent to
petitioner.




Entered:   March 23, 2012                       Frances E. Cafarell
                                                Clerk of the Court